DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                          SCOTT D. MAGUIRE,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D21-2823

                                  [May 5, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Mariya Weeks, Judge;
L.T. Case No. 86-019165CF10A.

  Richard L. Rosenbaum of Law Offices of Richard L. Rosenbaum, Fort
Lauderdale, for appellant.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and GERBER, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.